.      1




              THEA~TORNEYGENERAL
                       OF TEXAS
                       AURTIN.    TEXAS    78711


                             May 16, 1977




    H. Q. Sibley, D.V.M.                    Opinion No. ?I-991
    Executive Director
    Texas Animal Health Commission          Re: Authority of the Animal
    Sam Houston Building                    Health Commission to require
    Austin, Texas 78701                     tick eradication and control
                                            measures in certain areas.
    Dear Dr. Sibley:

         You ask two questions about the powers of the Animal
    Health Commission under the Tick Eradication Law, article
    7014g-1 V.T.C.S.  See Attorney General Opinion H-195 (1974).
    This statute provides that Texas counties or parts of coun-
    ties may be classified as within the Inactive Quarantined
    Area, the Tick Eradication Area, or the Free Area. Sets. 2,
    3; see Attorney General Opinion O-2650 (1940). Section 3 of
    thestatute  lists a number of counties, declares them to be
    the Inactive Quarantined Area, and quarantines them because
    of tick infestation. You have asked whether the Commission
    has authority to reclassify these counties.

           Section 3 of article 7014g-1 provides in part:

               The [Animal Health] Commission is hereby
               authorized to transfer, by proclamation of
               the Governor, counties and parts of counties
               from 3   area to another area whenever the
                        --
               same is deemed advisable or necessary. . . .

    (Emphasis added). We believe that "any area" refers to the
    Inactive Quarantined Area, the Tick Eradication Area, or the
    Free Area. The language of section 3 is broad enough to empower
    the Commission to transfer one of the enumerated counties from
    the Inactive Quarantined Area to one of the other two areas.
    There is no express exception of the enumerated counties from
    this transfer orovision.  The law does not favor implied ex-
    ceptions to statutory provisions.  See North Common School Dist.
    v. Live Oak County Board of School Trustees, 199 S.N.2d 764
    (Tex. 1946). In addition, the Legislature has in other pro-
    visions expressly authorized the Commission to change the




                                 p. 4114
H. Q. Sibley, D.V.M. - page 2   (H-991)



status of the enumerated counties by designating them fortick
eradication, and releasing the quarantine that section 3
imposes on them. Sets. 2, 33. Accordingly, in our opinion
the Commission is authorized to reclassify, by proclamation
of the Governor, the counties enumerated by the Legislature
as the Inactive Area.

     Furthermore, the Commission has apparently done so. Proc-
lamation No.
          .   10, issued May 1, 1946, established a Tick Eradication
Area consisting of parts of eight counties bordering Mexico.
Ch. II, 9 1, par. 1. Section II, paragraph I thereof provides
that all other counties and parts of counties "are hereby des-
ignated as the Free Areas of Texas. . . ." Thus, the entire
state was classified as the Free Area or the Tick Eradication
Area; the counties enumerated by section 3 of article 7014g-1
as within the Inactive Area were thereby designated as within
either the Tick Eradication Area or the Free Area. The Tick
Eradication Area and Free Area have been subsequently re-
structured within the eight counties, most recently by
Proclamation No. 402, issued May 1, 1973. However, we have
discovered no proclaimed alteration of the classification of
the remaining portion of the state. Section 3 of article
7014g-1 was enacted in 1929 and has not been amended. Acts
1929, 41s.t. Leg., 1st C-S., ch. 53 at 128. In our view the
enumeration of counties within the Inactive Quarantine Area
is presently inoperative: the Animal Health Commission has re-
classified those areas.

     Your second question concerns whether the Commission may
establish a controlled purpose quarantine line through southern
Texas in the event of a threatened spread of fever ticks or
splenetic fever. The Commission would require one scratching
and dipping for all horses and cattle moving across the line.
You inform us that "scratching" refers to an inspection for
ticks, and that a controlled purpose quarantine is imposed by
the Commission without gubernatorial proclamation when it
suspects the presence of ticks but does not want to impose full
tick eradication measures.

     Section 3 of article 7014g-1 provides in part:

          The re-establishment of quarantine on any
          portion of a county in the Free Area need
          not be proclaimed by the Governor.




                         P. 4115
.         .




    H. Q. Sibley, D.V.M. - page 3 (H-991)



    You have informed us that the proposed line would run through
    Free Areas which were formerly subject to quarantine.  Our
    research has indicated that this is the case. Governor's Proc-
    lamation No. 1, issued April 14, 1925. Section 3 of article
    7014g-1 therefore expressly authorizes the Commission to re-
    establish such a quarantine without proclamation by the Governor.
    Section 27 directs the Commission to adopt rules and regulations
    providing the conditions for moving livestock from quarantined
    territory in the Free Area. This provision gives you ample
    authority to condition the moving of livestock across the
    proposed quarantine line on the scratching and dipping you
    describe.  See also Sec. 25. Of course, section 4 of article
    7014g-1 autEi=the      Commission to require such scratching
    and dipping in the Tick Eradication Area.

                              SUMMARY
                The Animal Health Commission has the
                authority to reclassify, upon proclamation by
                the Governor, those counties enumerated in
                section 3 of article 7014g-1 as within the
                Inactive Quarantine Area. The Commission may
                impose a limited quarantine in any Free Area
                which was formerly subject to quarantine,
                and may restrict the movement of livestock
                in the Tick Eradication Area.

                                        Very truly yours,




                                       ;'Attorney General of Texas
                               /   /
    APPROVED:                  v




    Opinion Committee

    km1


                                   P. 4116